Citation Nr: 0000826	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-02 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to secondary service connection for a low 
back disability.  

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1962 to 
December 1965.

The issues on appeal come before the Board of Veterans' 
Appeals (Board) from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  By this rating decision, the RO, in 
pertinent part, denied service connection for a low back 
condition as secondary to service connected residuals of a 
right ankle fracture, and also confirmed a 10 percent rating 
for the service connected residuals of a right ankle 
fracture.  The veteran perfected his appeals concerning both 
claims.  

In February 1998, the veteran testified at the RO before a 
local hearing officer.  On July 19, 1999, a hearing was held 
in Los Angeles before Iris S. Sherman, who is a member of the 
Board rendering the final determination in these claims and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999).

As an initial matter, the Board notes that in a July 1997 
letter, the veteran appeared to raise a claim concerning 
service connection for a disability of the thoracic spine 
around the cervical area as secondary to the service 
connected residuals of right ankle fracture.  Since this 
matter has not been developed or certified for appeal, and 
inasmuch as it is not inextricably intertwined with the 
issues now before the Board on appeal, it is referred to the 
RO for initial consideration.

The veteran's claim concerning service connection for a low 
back disability as secondary to service connected residuals 
of a right ankle fracture is discussed in the decision 
section.  The claim concerning an increased rating for 
residuals of a right ankle injury is discussed in the remand 
section below.  
 


FINDING OF FACT

There is no medical evidence linking the veteran's low back 
disability to his service connected right ankle disability; 
the claim for secondary service connection for a low back 
disability is not plausible.


CONCLUSION OF LAW

The veteran's claim concerning service connection for a low 
back disability as secondary to a right ankle disability is 
not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran was examined for enlistment purposes in November 
1962.  Prior to the examination, he denied, in pertinent 
part, any history of arthritis or rheumatism, bone, joint, or 
other deformity.  He did report having a history of minor 
joint injuries in football.  Upon examination, the veteran's 
spine and "other musculoskeletal" were normal.  

In September 1965, the veteran injured his right ankle while 
playing football.  Physical examination revealed a slight 
tenderness of the lateral malleolus with possible increased 
motion of the ankle.  The veteran was examined for separation 
purposes in October 1965.  His spine was normal, although a 
fracture of the right tibia, in cast, was noted.

In January 1966, the veteran filed a claim concerning service 
connection for his right ankle condition.  He did not 
reference any back symptoms.

The veteran underwent a VA examination in March 1966.  The 
veteran had no complaints regarding his back.  The 
examination revealed that the veteran's back was symmetrical, 
with no muscle spasm or scoliosis.  He did not walk with a 
limp.

By a March 1966 rating decision, the RO, in pertinent part, 
granted service connection for residuals of fracture of right 
ankle, and assigned a 10 percent rating effective from 
December 1965.  

The veteran underwent another examination for VA purposes in 
March 1967.  The veteran had no complaints concerning his 
back, which was clinically negative upon examination.  

In December 1996, the veteran filed a written statement in 
which he sought, in pertinent part, service connection for a 
back condition as secondary to his service connected right 
ankle disability.  The veteran asserted that the right ankle 
disability had caused severe pain that had affected his back.  
The veteran was unable to bend his back without pain.  

In April 1997, the veteran submitted a letter in which he 
asserted that because of his right ankle condition, he had 
lost calcium and bone, causing pulling on the right side and 
severe back pains which he had tolerated for over 30 years 
without complaint.  The veteran asserted that he had never 
injured his back, and that his back problems stemmed from his 
original right ankle injury.  

In May 1997, medical records from Kaiser Permanente, in 
Woodland Hills, California, were associated with the claims 
file.  These records reflect, in pertinent part, that in 
November 1992, the veteran sought treatment and physical 
therapy for a two month history of low back pain.  There had 
been no specific injury or trauma.  The veteran had had a 
history of chronic, intermittent backaches for years, but 
these had not really been a problem.  The pain started on the 
right side and then centered and spread to the left side.  
There was no radiation of the pain to the lower extremities.  
The pain increased with activity, lifting, bending, prolonged 
sitting, or running.  The veteran was a marathon runner and 
usually ran 45 miles a week.  He had had a history of similar 
problems since 1982 intermittently, but the recent symptoms 
seemed to have been the most prolonged and intense.  The 
veteran had lumbar spine films which revealed probable 
spondylolysis at L5 on the right side without 
spondylolisthesis and spina bifida occulta at the same level.  
Following an examination, the impression was acute low back 
strain, rule out stress fracture of the pars interarticularis 
from running.  The veteran continued to seek treatment for 
his back pain into December 1992.  

The veteran was examined for VA purposes in July 1997.  The 
veteran reported that he had fractured his right ankle in 
1964 in a training accident.  He was treated with a cast and 
then a boot, although he continued complaining about his 
ankle.  Around 1975, he apparently had a myelogram at the VA 
medical facility in Sepulveda, California, due to back 
symptoms.  He stated that the onset of the back problem may 
have been a couple of years before.  An X-ray revealed a 
slight narrowing at the L5-S1 disc space with spondylolysis 
at L5 - S1.  The diagnosis was lumbar spine spondylolysis, 
L5.  The examiner further noted in his report that the onset 
of the back symptoms was unrelated to the veteran's military 
service, and that there was "certainly no connection 
regarding his low back and any problems he had with his 
ankle."  

In a July 1997 letter, the veteran asserted that his VA 
examination may have been incomplete because no measurement 
was made of his right leg from hip to heel.  This 
measurement, according to the veteran, might have shown that 
the right leg was shorter than the left, based on residual 
loss of bone from the fracture.  The veteran believed that 
the loss of bone had pulled the right hip lower and caused 
severe right back problems. 

By an August 1997 rating decision, the RO, in pertinent part, 
denied service connection for a low back condition.  The RO 
concluded that the evidence did not show that the low back 
condition was related to the residuals of a right ankle 
fracture, nor was there any evidence of this disability 
during military service.  The RO also noted in the rating 
decision that the veteran's back pain was apparently caused 
by congenital anomalies which were not subject to service 
connection.  

In his August 1997 notice of disagreement, the veteran 
asserted, in pertinent part, that his medical history was 
inconsistent with the conclusion that his low back problems 
had a congenital etiology of spina bifida.  Even if the back 
condition were originally due to spina bifida, the veteran 
asserted, the RO had not determined that the fracture of the 
lower leg did not aggravate the condition.  Finally, the 
veteran suggested that he had been treated at VA for his back 
condition on the assumption that it had been caused or 
aggravated by the right ankle fracture, and that, therefore, 
VA had waived "the service connection defense."    

The veteran testified before a local hearing officer in 
February 1998.  He stated that, because of the expense 
involved, he had been unable to obtain an independent 
orthopedic examination or additional medical records in 
support of his claim.  The veteran had been told, when he was 
first discharged from the service, that a shortness in his 
right leg would cause "structural . . . problems for the 
spinal area."  The veteran did not pay much attention to 
this at the time because he was not in that much pain.  The 
veteran denied having had any problems with his back prior to 
service.  In 1975, the veteran apparently went to a VA 
hospital in Sepulveda because of severe back pain.  The 
veteran was treated rudely and this left a lasting 
impression.  The veteran was determined not to return to a VA 
hospital as a result, and he did not want to call the 
Sepulveda facility for records.  However, by August 1996, his 
symptoms were preventing him from walking.  

The veteran challenged the conclusion that he had the 
congenital defect of spina bifida, and showed a document 
reflecting the results of a 1990 chromosome analysis of him 
and his late wife.  The veteran did not want to formally 
submit this document to protect the confidentiality of his 
late wife, but did note that it showed that he had no spina 
bifida genes.  The veteran denied having any sort of back 
problem in his childhood or in service.  The back pain only 
began after he injured his right leg.  The veteran estimated 
that his back problem most probably began in the 1970s.  The 
veteran had spoken to his brother, a physician, who 
apparently stated a broken ankle could lead to calcium loss 
which would alter the skeletal structure and cause pain.  

Subsequent to the local hearing, the veteran submitted an 
additional typewritten statement, in which he reiterated that 
there was no history of spina bifida in his family, and that 
no such spina bifida had been found on medical examination in 
service.  The veteran also asserted that assuming, arguendo, 
that he did have spina bifida, there had been no medical 
evidence presented showing that this condition had not been, 
in fact, been aggravated by the right ankle condition.  The 
veteran also asserted that no medical evidence had been 
submitted which precluded a causal relationship between his 
spondylolysis and his right ankle disability.  The veteran 
also challenged the accuracy of his medical history as 
documented in the July 1997 VA examination report.  

In a March 1998 supplemental statement of the case, the RO 
continued to deny service connection for a low back 
disability as secondary to service connected residuals of 
right ankle fracture.

In July 1999, the veteran testified at the RO before the 
undersigned Board member.  He essentially restated his 
contention that his back condition was aggravated by his 
service connected right ankle disability.  The veteran 
suggested that the RO should have produced evidence and/or 
argumentation to prove that there was no connection between 
the right ankle disability and his back symptoms.  The 
veteran stated that he had been told by medical staff either 
at Kaiser or at VA that there was no connection between the 
two conditions.  The veteran testified that he first began to 
experience back pain approximately two to three years after 
his discharge in 1965.  It was slight pain, but it gradually 
increased until the 1970s, when he visited a VA doctor.  The 
veteran could not remember what the diagnosis was at that 
time, but he remembered that a myelogram was performed and 
that the visit was a negative experience.  To the veteran's 
best recollection, the myelogram was negative.  The veteran 
denied having had any back injuries after service.  

At the time of the hearing, the undersigned granted the 
veteran 90 days to submit medical evidence of a nexus.  The 
veteran did not submit any additional evidence following the 
Travel Board hearing.


II.  Analysis


A claim for secondary service connection must be granted when 
a disability "is proximately due to or the result of a 
service-connected disease or injury. "  38 C.F.R. § 3.310(a) 
(1999).  Secondary service connection may also be granted 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  In such case, a veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to aggravation.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

Like all claims, a claim for secondary service connection 
must be supported by "evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a claim to be well 
grounded, a claimant must submit each of the following: (1) a 
medical diagnosis of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the in-service injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  With regard to a claim for 
secondary service connection, a claimant must provide 
competent evidence that the secondary condition was caused or 
aggravated by the service-connected condition.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).  The credibility of the 
evidence is presumed when determining whether a claim is well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  However, 
the presumption of credibility does not apply where a fact 
asserted is beyond a person's competency or where the 
evidence is inherently false.  See id.  

The Board finds that the veteran's claim of secondary service 
connection for a low back disability is not well grounded 
within the meaning of 38 U.S.C.A. § 5107.  The key question 
in this case center on the relationship of the current low 
back disability and the service connected residuals of right 
ankle fracture.  Such relationships are not susceptible to 
informed lay observation and, for there to be credible 
evidence of such relationship, competent medical evidence is 
required.  The veteran has submitted no medical evidence 
linking any current low back disorder to his service 
connected right ankle disability.  Indeed, a VA physician in 
July 1997 specifically concluded that there was no 
relationship between the veteran's low back condition and 
either his period of active duty or his right ankle 
disability.  Moreover, despite being afforded a specific 
period of time in which to submit medical evidence of a 
nexus, such evidence was not forthcoming.  

The veteran has argued that the RO has failed to establish 
that his back condition was not aggravated by his service 
connected right ankle condition.  However, as was explained 
during the veteran's hearing, the onus is on the veteran to 
provide the medical evidence required to well ground a claim 
of secondary service connection.  Once this is provided and 
the veteran has established a well grounded claim, then the 
RO must fulfill its duty to assist.  In this case, the 
veteran has not provided the required evidence.  There also 
appears to be some confusion as to whether the veteran has a 
congenital back disability (i.e., spina bifida).  
Irrespective of the diagnosis of any back disability, the 
veteran has not provided medical evidence of a nexus between 
any current back disability and a service connected 
disability.

The Board also notes that the veteran has suggested that 
treatment records from the VA hospital in Sepulveda, 
apparently reflecting treatment of his back condition in the 
1970s, are missing and should be obtained.  Even if such 
records could be obtained, there have no been allegations by 
the veteran that such records would contain the needed 
medical nexus between any back disability and a service 
connected disability.  Based on the veteran's description, 
the VA records would merely reflect that he sought treatment 
for back pain in the 1970s (at least several years after his 
discharge), and that a myelogram performed at that time was 
negative.  In summary, there is nothing in the veteran's 
allegations to lead the Board to conclude that a Remand to 
obtain such records is needed in order to arrive at an 
equitable decision in this case.  Thus, any error in not 
attempting to locate these records would be harmless.  

In conclusion, the veteran's claim concerning service 
connection for a low back disability as secondary to a 
service connected right ankle disability is not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim concerning service 
connection for a low back disability as secondary to a 
service connected right ankle disability is denied.


ORDER

Entitlement to service connection for a low back disability 
as secondary to service connected residuals of a right ankle 
fracture, is denied.


REMAND

The veteran's claim of entitlement to an evaluation in excess 
of that currently assigned to his service-connected residuals 
of right ankle fracture is well grounded.  A claim for a 
higher evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran has asserted that 
the symptoms of his residuals of right ankle fracture are 
worse than currently evaluated, and he has thus stated a well 
grounded claim for increased rating.  VA therefore has a duty 
to assist him in developing the facts pertinent to his 
claims.  38 C.F.R. § 3.159 (1999); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The Board further notes that in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") held that 
in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  

Although the veteran underwent a joints examination for VA 
purposes in July 1997, the Board finds that the examination 
report failed to adequately describe whether the veteran's 
residuals of a right ankle fracture significantly limited his 
functional ability during flare-ups or when the ankle was 
repeatedly used over time.  There was also no mention as to 
whether the right ankle exhibited weakened movement, excess 
fatigability, or incoordination.  Therefore, the Board 
concludes that a new orthopedic examination of the veteran's 
right ankle is necessary to comply with the mandates set 
forth in DeLuca, 8 Vet. App. 202 (1995). 

The Board stresses to the veteran that, although the VA has a 
duty to assist the veteran with the development of the 
evidence in connection with his claim for an increased 
rating, the duty to assist is not always a one-way street.  
38 U.S.C.A. § 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Federal regulations also state, in 
pertinent part, as follows:

§ 3.655   Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999)

The most recent medical treatment records pertaining to the 
veteran were associated with the claims file in May 1997.  To 
ensure that the veteran's claim will receive a fully informed 
evaluation, clinical data taking into account the condition 
of the veteran's right ankle, since May 1997, should be 
obtained and reviewed.  38 C.F.R. §§ 4.1, 4.2 (1999).

Under the circumstances described above, this case is 
REMANDED, for the following actions:

1.  Any pertinent VA medical records 
documenting treatment of the veteran's 
right ankle, subsequent to May 1997, 
which have not already been associated 
with the claims file, should be obtained 
and made part of the record. 

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of private sources of any 
treatment he has received for his service 
connected right ankle disability since 
May 1997.  After obtaining the 
appropriate releases, copies of the 
records should be obtained and associated 
with the claims folder. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
of the right ankle.  The provisions of 38 
C.F.R. § 3.655 should be adhered to if 
the veteran fails to report for the 
examination without good cause.

4.  The veteran should thereafter be 
afforded a VA orthopedic examination of 
the right ankle.  The claims folder must 
be made available to the examiner and 
reviewed by him/her before the 
examination.  A copy of this Remand 
decision must be provided.  Such tests as 
the examiner deems necessary should be 
performed.

a.  The examiner should note 
the ranges of motion of the 
right ankle.  The examiner 
should also specifically 
reference the normal ranges of 
motion for the right ankle.  If 
there is ankylosis of the 
ankle, the examiner should note 
the position of plantar or 
dorsiflexion in degrees.  If 
ankylosis is present, the 
examiner should note whether 
there is an abduction, 
adduction, inversion or 
eversion deformity.

b.  The examiner should be 
asked to determine whether the 
veteran's right ankle exhibits 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, these determinations 
should be expressed in terms of 
the degree of additional range 
of motion loss or ankylosis due 
to any weakened movement, 
excess fatigability, or 
incoordination.

c.  The examiner should also be 
asked to express an opinion on 
whether pain could 
significantly limit functional 
ability during flare-ups or 
when the right ankle is used 
repeatedly over time. This 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss or 
ankylosis due to pain on use or 
during flare-ups.

d.  If the examiner finds that it is 
not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.

5.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
If the examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Following the completion of the 
foregoing, the RO should review the issue 
of the rating to be assigned the 
residuals of right ankle fracture.  If 
any benefit sought on appeal remains 
denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case, to 
include discussion of DeLuca and the 
provisions of 38 C.F.R.  § 3.655, if 
appropriate, and the veteran and his 
representative (if any) should be given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this remand is to obtain additional 
medical information and ensure due process.  No inference 
should be drawn regarding the final disposition of the 
veteran's claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



